10

1]

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cv-00969-RGK-GJS Document 1 Filed 02/08/19 Page 1of14 Page ID#:

MCINTOSH LAW CORPORATION
Eric McIntosh, Esq., SBN 182163
Mail: 400 Oceangate, Seventh Floor
Long Beach, CA 90802

(562) 216-2608; (562) 216-261 1Fax
emac@themcintoshlaw.com
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

ERIC ROGERS, an individual, CASE NO.:
Plaintiff, COMPLAINT FOR DAMAGES
AND INJUNCTIVE RELIEF
V. FOR VIOLATIONS OF:
AMERICANS WITH
ACE HOTEL GROUP, LLC, a Delaware DISABILITIES ACT; UNRUH
limited liability company, CIVIL RIGHTS ACT
Defendant.
/
COMPLAINT

Plaintiff, ERIC ROGERS, (hereinafter “Plaintiff’), sues Defendant, ACE HOTEL GROUP

LLC (hereinafter “Defendant”’) for injunctive relief, attorneys’ fees, litigation costs, and damages
pursuant to the Americans with Disabilities Act, 42 U.S.C. §12101 et seq. (“ADA”), the ADA
Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”), and the California Unruh Civil Rights
Act, California Civil Code §51, et. seq. (“Unruh Act’), and alleges as follows:

INTRODUCTION

1. Defendant owns and/or operates that certain hotel known as the ACE HOTEL
DOWNTOWN LOS ANGELES, located in Los Angeles, California (the “Hotel’’). The Hotel hag

a website located at www. www .aceholel.com/losangeles (the “Website”). The Hotel takeg

COMPLAINT - 1

 

 

3
10

1]

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

(Case 2:19-cv-00969-RGK-GJS Document1 Filed 02/08/19 Page 2o0f14 Page ID #:

reservations through its Website and provides information regarding available guestrooms and
amenities.

2. As of March 15, 2012, Defendant was required by the ADA and ADAAG, and as d
consequent by the Unruh Act, to ensure that all of its reservation systems, including its onlin
reservation systems (a) identify and describe disabled accessible features of the Hotel in detail; (b
identify and describe disabled accessible features of ADA compliant guest rooms in detail; (c
permit disabled individuals to independently assess whether the Hotel and its available guestrooms
meet their individual accessibility needs (by describing accessible and inaccessible features); and
(d) allow reservations to be taken for accessible guestrooms in the same manner as for non4
accessible guestrooms.' Defendant has not complied. This lawsuit follows.

JURISDICTION AND VENUE

3. This Court has original subject matter jurisdiction over this action pursuant to 28 U.S.C
§§1331, 1343, as Plaintiffs claims arise under 42 U.S.C. §12181. et seq., based upon the
enumerated violations of Title III of the Americans with Disabilities Act of 1990 (see also, 28
U.S.C. §§ 2201 and 2202).

4. This Court has supplemental jurisdiction over Plaintiffs claims arising under California
State law. 28 U.S.C. §1367(a).

5. This Court has personal jurisdiction over Defendant in this action. The Hotel is located in

this District.

 

' This is a non-exclusive list of requirements imposed by 28 C.F.R. §36.302(e)(1).

COMPLAINT - 2

 

 
10

ll

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cv-00969-RGK-GJS Document1 Filed 02/08/19 Page 3o0f14 Page ID#

6. Venue lies in this District pursuant to 28 U.S.C. §1391(a)(2), because a substantial part of
the events or omissions giving rise to the claims here at issue occurred in this District; specifically
the Hotel is located in this District.

PARTIES

7. At all times Material hereto, Plaintiff, ERIC ROGERS, was and is over the age of 18
years, sui juris, and a resident of Broward County, Florida.

8. Plaintiff has at all material times suffered from a “qualified disability” under the ADA
Plaintiff is a diagnosed paraplegic and uses a wheelchair for mobility purposes.

9. Plaintiff currently has several trips to the Southern California planned. He currently plang
to vacation in Los Angeles in March 2019, and to return to Southern California again in July 2019
for a friend’s wedding. Although these are the only two trips currently intended in a definitive way]
more generally, Plaintiff intends to continue to visit Southern California in the future.

10. Defendant is a DELAWARE LIMITED LIABILITY COMPANY and is the owner
and/or operator of the Hotel and has control over the content of the Website.

FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS WITH DISABILITIE
ACT (42 U.S.C. 812181, et. seq.)

11. Plaintiff re-alleges and re-avers the contents of Paragraphs 1-10 above, as though fully
set forth herein.

12. On July 26, 1990, Congress enacted the ADA, explaining that its purpose was to provide
a clear and comprehensive national mandate for the elimination of discrimination against
individuals with disabilities and to provide clear, strong, consistent, enforceable standards
addressing such discrimination, invoking the sweep of congressional authority in order to addresg
the major areas of discrimination faced day-to-day by people with disabilities to ensure that thd

COMPLAINT - 3

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cv-00969-RGK-GJS Document1 Filed 02/08/19 Page 4of14 Page ID #]4

P

Federal government plays a central role in enforcing the standards set by the ADA. 42 U.S.C
§12101(b)(1) - (4).

13. Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the
Department of Justice, Office of the Attorney General (“DOJ”), published revised regulations for
Title IIT of the Americans with Disabilities Act of 1990. Public accommodations, including places
of lodging were required to conform to these revised regulations on or before March 15, 2012.

14. On March 15, 2012, the revised regulations implementing Title III of the ADA took effect,
imposing significant new obligations on inns, motels, hotels and other “places of lodging.” 28
C.F.R. §36.302(e)(1) provides that:

Reservations made by places of lodging. A public accommodation
that owns, leases (or leases to), or operates a place of lodging shall,
with respect to reservations made by any means, including by
telephone, in-person, or through a third party —

(i) Modify its policies, practices, or procedures to
ensure that individuals with disabilities can make
reservations for accessible guest rooms during the
same hours and in the same manner as individuals
who do not need accessible rooms;

(ii) Identify and describe accessible features in the hotels
and guest rooms offered through its reservations
service in enough detail to reasonably permit
individuals with disabilities to assess independently
whether a given hotel or guest room meets his or her
accessibility needs;

(iii) | Ensure that accessible guest rooms are held for use
by individuals with disabilities until all other guest
rooms of that type have been rented and the
accessible room requested is the only remaining
room of that type;

(iv) Reserve, upon request, accessible guest rooms or
specific types of guest rooms and ensure that the

COMPLAINT - 4

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

pase 2:19-cv-00969-RGK-GJS Document1 Filed 02/08/19 Page5of14 Page ID#

guest rooms requested are blocked and removed
from all reservations systems; and

(v) Guarantee that the specific accessible guest room
reserved through its reservations service is held for
the reserving customer, regardless of whether a
specific room is held in response to reservations
made by others.

15. In promulgating the new requirements, the Department of Justice made clear that
individuals with disabilities should be able to reserve hotel rooms with the same efficiency,
immediacy, and convenience as those who do not need accessible guestrooms. 28 C.F.R. Part 36,
Appx. A.

16. Hotels (and motels) are required to identify and describe all accessible features in the
hotel and guestrooms; “[t]his requirement is essential to ensure individuals with disabilities receive
information they need to benefit from the services offered by the place of lodging.” 28 C.F.R. Par
36, Appx. A. Moreover, “a public accommodation’s designation of a guestroom as “accessible”
does not ensure necessarily that the room complies with all of the 1991 Standards.” 28 C.F.R. Part
36, Appx. A. Labeling a guestroom as “accessible” or “ADA” is not sufficient.

17. In addition,

hotel rooms that are in full compliance with current
standards may differ, and individuals with disabilities must be able
to ascertain which features — in new and existing facilities — are
included in the hotel’s accessible guest rooms. For example, under
certain circumstances, an accessible hotel bathroom may meet
accessibility requirements with either a bathtub or a roll in shower.
The presence or absence of particular accessible features such as
these may mean the difference between a room that is usable by a

particular person with a disability and one that is not.

28 CER. Part 36, Appx. A.

COMPLAINT - 5

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cv-00969-RGK-GJS Document1 Filed 02/08/19 Page 6of14 Page ID#

18. Accordingly, Defendant is required to set forth specific accessible features and not
merely recite that a guestroom is “accessible” or “ADA” or list accessibility features that may (01
may not) be offered within a particular room.

19. For hotels in buildings constructed after the effective date of the 1991 Standards, it is
sufficient to advise that the hotel itselfis fully ADA compliant, and for each accessible guestroom
to specify the room type, the type of accessible bathing facility in the room, and thd
communications features in the room. 28 C.F.R. Part 36, Appx. A.

20. However, for hotels in buildings constructed prior to the 1991 Standards, information
about the hotel should include, at a minimum

information about accessible entrances to the hotel,
the path of travel to guest check-in and other essential services, and
the accessible route to the accessible room or rooms. In addition to
the room information described above, these hotels should provide
information about important features that do not comply with the
1991 Standards. For example, if the door to the “accessible” room
or bathroom is narrower than required, this information should be
included (e.g., door to guest room measures 30 inches clear).

[emphasis added].

28 C.F.R. Part 36, Appx. A.

21. The Hotel is a place of public accommodation that owns and/or leases and operates a
place of lodging pursuant to the ADA.

22. It is critically important to Plaintiff that any hotel at which he stays is accessible to him
which takes some research. Plaintiff frequently researches and assesses the accessible features and
guestrooms of hotels online, which is the fastest, easiest, and most convenient way for him to do

So.

COMPLAINT - 6

 

 

6
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cv-00969-RGK-GJS Document1 Filed 02/08/19 Page 7of14 Page ID#

23. The Website allows reservations for the Hotel to be taken online. The Defendant has
control over information provided to the public about the Hotel through the Website and/or other
online platforms.

24. In November 2018, Plaintiff visited the Website to learn about accessible features off
Defendant’s Hotel, to independently assess whether the Hotel is accessible to him, and to see if he
could reserve an accessible room at the Hotel online, in furtherance of staying there (if it best meets
his accessibility needs) during upcoming visits to Southern California. Upon his visit, Plaintiff
discovered that the Website did not provide him with meaningful accessibility information at all]
or allow for the reservation of an accessible room, with known accessibility features. The Websitd
provided information and took reservations related to non-accessible guestrooms, but nod
accessible guestrooms.

25. The Website homepage says nothing about accessibility. The main page for the Hotel]
(www.acehotels.com/losangeles) lists the various available room types, not including any
accessible rooms. There is an option to scroll through all the various room types which, when done]
does not include any accessible rooms. When book a room is selected, available rooms, with full
details, are displayed for booking, not including any accessible guestrooms. When any guestroom
type is selected for booking, a final booking and payment page comes up, which does not includd
any accessibility options or information, but instead directs the disabled that “if you would like ta
request an ADA accessible room, please leave a note here and an agent will contact you about thig
regard.” Defendant thus appears to be aware of the requirement that it provide accessible rooms
but has disregarding the requirement to provide information about such rooms online, or to allow
for those rooms to be booked in the same manner as non-accessible rooms, in violation of the lawg
set forth above.

COMPLAINT - 7

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cv-00969-RGK-GJS Document1 Filed 02/08/19 Page 8o0f14 Page ID#

26. The Website also has inadequate accessibility information concerning common areas and
hotel amenities. there is no indication at any point that all Hotel common areas and amenities meet
the 1991 Standards, and no indication whether:

a. Whether the registration desk at the Hotel complies with the 1991 Standards, and
if not, the ways in which it does not comply, so that Plaintiff and others similarly;
situated can evaluate whether it is accessible to them;

b. Whether the meeting/ballroom areas comply with the 1991 Standards, and if not
the ways in which they do not comply, so that Plaintiff and others similarly situated
can evaluate whether it is accessible to them;

c. Whether the route from the public entrance to the registration desk is accessible in
compliance with the 1991 Standards, and if not, the ways in which it does not
comply, so that Plaintiff and others similarly situated can evaluate whether it ig
accessible to them;

d. Whether the route from the registration desk to the accessible rooms is accessible
in compliance with the 1991 Standards, and if not, the ways in which it does not
comply, so that Plaintiff and others similarly situated can evaluate whether it ig

accessible to them;

 

2 In multiple instances, the accessibility section lists a part of the hotel, such as “business centet
entrance,” without indicating why it is listed (no indication whether this means it is accessible, o1
not accessible, or something else). Also, the section states “route to accessible guestrooms 1s
accessible” without indicating which route (to the front desk? to the pool? to the meeting rooms‘
to the restaurant? to the fitness center?) is referenced.

COMPLAINT - 8

 

 

8
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cv-00969-RGK-GJS Document1 Filed 02/08/19 Page9of14 Page ID#

e. Whether the route from the public entrance to the business center is accessible in
compliance with the 1991 Standards, and if not, the ways in which it does not
comply, so that Plaintiff and others similarly situated can evaluate whether it ig
accessible to them;

f. Whether the route from the accessible guestrooms to the business center is
accessible in compliance with the 1991 Standards, and if not, the ways in which it
does not comply, so that Plaintiff and others similarly situated can evaluate whethey
it is accessible to them;

g. Whether the route from the public entrance to the pool (if any) is accessible in
compliance with the 1991 Standards, and if not, the ways in which it does not
comply, so that Plaintiff and others similarly situated can evaluate whether it is
accessible to them;

h. Whether the route from the accessible guestrooms to the pool (if any) is accessibld
in compliance with the 1991 Standards, and if not, the ways in which it does no
comply, so that Plaintiff and others similarly situated can evaluate whether it ig
accessible to them;

i. Whether the route from the public entrance to the fitness center is accessible in
compliance with the 1991 Standards, and if not, the ways in which it does not
comply, so that Plaintiff and others similarly situated can evaluate whether it is
accessible to them;

j. Whether the route from the accessible guestrooms to the fitness center is accessiblq

in compliance with the 1991 Standards, and if not, the ways in which it does not

COMPLAINT - 9

 

 

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

—

ase 2:19-cv-00969-RGK-GJS Document1 Filed 02/08/19 Page 10o0f14 Page ID #10

comply, so that Plaintiff and others similarly situated can evaluate whether it is
accessible to them;

k. Whether the route from the public entrance to the restaurant or food service areag
is accessible in compliance with the 1991 Standards, and if not, the ways in which
it does not comply, so that Plaintiff and others similarly situated can evaluatd
whether it is accessible to them;

|. Whether the route from the accessible guestrooms to the restaurant or food service
areas is accessible in compliance with the 1991 Standards, and if not, the ways in
which it does not comply, so that Plaintiff and others similarly situated can evaluate
whether it is accessible to them;

m. Whether the route from the public entrance to the conference/ballroom space ig
accessible in compliance with the 1991 Standards, and if not, the ways in which it
does not comply, so that Plaintiff and others similarly situated can evaluate whether
it is accessible to them;

n. Whether the route from the accessible guestrooms to the meeting/ballroom space ig
accessible in compliance with the 1991 Standards, and if not, the ways in which if
does not comply, so that Plaintiff and others similarly situated can evaluate whether
it is accessible to them;

27. This is not intended to be an exclusive list, and Plaintiff brings this action to remediate
all violations of the ADAAG found to exist upon the Website, and upon all online reservation
platforms used by the Hotel.

28. In addition to the list above, upon information and belief, Defendant may not effectively
(1) ensure that accessible guest rooms are held for use by individuals with disabilities until all othe

COMPLAINT - 10

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

q

Nase 2:19-cv-00969-RGK-GJS Document1 Filed 02/08/19 Page 110f14 Page ID#

guest rooms of that type have been rented and the accessible room requested is the only remaining
room of that type; (ii) reserve, upon request, accessible guest rooms or specific types of guest
rooms and ensure that the guest rooms requested are blocked and removed from all reservationg
systems; or (iii) guarantee that the specific accessible guest room reserved through its reservations
service is held for the reserving customer, regardless of whether a specific room is held in responsd
to reservations made by others. Discovery is required on these issues.

29. Plaintiff will visit the Website again upon the Defendant’s compliance with the laws and
regulations specified herein, in order learn about the accessible (and inaccessible) features, learn
about the accessible (and inaccessible) features of guestrooms, assess the extent to which the hotels
meet each of his specific accessibility needs, and determine whether he can reserve an accessiblq
guestroom. If the Hotel and an available accessible guestroom are independently evaluated to be
the best suited to his accessibility needs, Plaintiff will reserve a room online.

30. Defendant has discriminated against Plaintiff by denying full and equal access to and
enjoyment of the goods, services, facilities, privileges, advantages and accommodations offered
on the Websites, due to the continuing ADA and ADAAG violations as set forth above. Defendant
has had eight (8) years to bring the Website (and other online reservation platforms, as applicable
into compliance with the ADAAG revisions, but has failed or refused to do so.

31. Modifying the Website (and other online reservation platforms, as applicable) to comply
with the ADA and ADAAG is accomplishable without undue burden or expense and is readily
achievable. But in any event, upon information and belief, the Website has been altered, updated]
and edited, after 2010, but not in a manner compliant with 2010 ADAAG standards.

32. Defendant will continue to discriminate against Plaintiff and all other disabled
individuals who access the Website (and other online reservation platforms, as applicable) unlesg

COMPLAINT - 11

b1d.

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

fase 2:19-cv-00969-RGK-GJS Document 1 Filed 02/08/19 Page 120f14 Page ID "te

and until Defendant modifies the Website (and other online reservation platforms, as applicable
to set forth all required information, as set forth above.

33. Plaintiff is without an adequate remedy at law and are suffering irreparable harm, and
Plaintiff reasonably anticipates that he will continue to suffer this harm unless and until Defendant
is required to correct the ADA violations found upon the Websites (and other online reservation
platforms, as applicable), and to maintain the Websites (and other online reservation platforms, ag
applicable), inclusive of the online reservation system, and accompanying policies and procedures,
in a manner that is consistent with and compliant with ADA and ADAAG requirements.

34. Pursuant to 42 U.S.C. §12188(a) this Court has authority to grant injunctive relief ta
Plaintiff, including an Order that compels Defendant to enact policies that are consistent with the
ADA and its remedial purposes, and to alter and maintain its Website (and other online reservation
platforms, as applicable), and all online reservation systems, in accordance with the requirements
set forth within the 2010 Standards, 28 C.F.R. §36.302(e)().

SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL RIGHTS ACT
(CAL CIV. CODE §51, et. seq.)

35. Plaintiff re-alleges and re-avers the contents of Paragraphs 1-33 above, as though fully
set forth herein.

36. California Civil Code §51, et. seq., the Unruh Act, guarantees equal access for people
with disabilities to the accommodations, advantages, facilities, privileges, and services of al]
business establishments of any kind whatsoever.

37. The Unruh Act guarantees that persons with disabilities are entitled to full and equal]

accommodations, services, facilities, advantages, and privileges, in all California business

COMPLAINT - 12

 
10

1]

12

13

14

16

17

18

19

20

21

22

23

24

25

26

27

28

ase 2:19-cv-00969-RGK-GJS Document1 Filed 02/08/19 Page 130f14 Page ID#

 

 

 

establishments of every kind whatsoever within the jurisdiction of the jurisdiction of the State of

California. Cal. Civ. Code $51(b).

38. Asa place of public lodging (a hotel) located within the jurisdiction of the State of
California, Defendant is subject to, and required to comply with, the mandates imposed by, thd
Unruh Act, Cal. Civ. Code §5 let. seq.

39. The Unruh Act provides that “violation of the right of any individual under the federal
Americans with Disabilities Act of 1990 [] shall also constitute a violation of this section.” Cal]
Civ. Code §51(f).

40. The action of Defendant as set forth above constitute violation of the ADA, and violation
of the Unruh Act, and inhibited Plaintiff in the exercise of his legal right to evaluate the accessible
features of the Hotel, evaluate independent whether the Hotel best meets his individual]
accessibility needs, and, if so, to reserve an accessible room online.

41. Plaintiff is entitled to injunctive relief remedying the discrimination described herein
Cal. Civ. Code §52. Plaintiff intends to return to the Website after entry of an injunction curing
the discrimination set forth above, in order to make use of the Website, use it to independently,
evaluate accessibility, and accessible rooms at the Hotel, and if it best meets his individual]
accessibility needs, to reserve an accessible room online.

42. Plaintiff is additionally entitled to minimum statutory damages pursuant to Cal. Civ.
Code $52, for each and every violation of the Unruh Act, Cal. Civ. Code §52(a). Plaintiff demandg
an award of all such damages in this case.

WHEREFORE, Plaintiff, ERIC ROGERS, respectfully requests that thig

Court enter judgment against Defendant, and in his favor, as follows:

COMPLAINT - 13

 

13
17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cv-00969-RGK-GJS Document1 Filed 02/08/19 Page 14 0f14 Page ID

 

 

a. Declaring that the Website (and other online reservation platforms, as applicable}
is owned, leased, operated, and/or controlled by Defendant, and is in violation of
the ADA and the Unruh Act;

b. Entering temporary and permanent injunctive relief enjoining Defendant from
continuing its discriminatory practices, including the requirement that Defendant
permanently implement policies, practices, procedures, including online content
consistent with the mandates of the ADA and the Unruh Act, and requiring that
Defendant maintain and contro] content on any website through which it takeg
online reservations, for any hotel that it owns or operates, in full compliance with
28 C.F.R. §36.302(e)(1).

c. Entering an award of compensatory damages in accordance with Cal. Civ. Code
952.

d. Entering an award of reasonable attorneys’ fees, costs, disbursements and ot
expenses associated with this action, in favor of Plaintiff;

e. Entering all such further relief as is deemed just and equitable in this case.

DATED this 3G day of Feb + 2019.

MCINTOSH LAW oan

ERIC McINTOSH, Esq.
emac@themcintoshlaw.com

 

 

COMPLAINT - 14

 

#:14
